UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1624


DARYL K. GIBSON,

                      Plaintiff - Appellant,

          v.

CORNING INC.; MARIO SCARLETTO; BILL KERNS; KEITH HOWEL; JIM
ENOS; CADENA MCPEARSON; ANNIA M. ALLGRETTO; LARRY SUTTON,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:14-cv-00105-BO)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daryl K. Gibson, Appellant Pro Se.   Terry Allen Clark, Robin
Elizabeth Shea, CONSTANGY, BROOKS & SMITH, LLC, Winston-Salem,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daryl      K.    Gibson     seeks        to    appeal     the       district     court’s

judgment in his civil action.                 We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

     Parties      are    accorded        30    days       after      the    entry     of    the

district    court’s      final       judgment       or   order      to    note   an   appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s judgment was entered on the docket on

April 14, 2015.         The notice of appeal was filed on June 8, 2015.

Because Gibson failed to file a timely notice of appeal or to

obtain    an   extension        or    reopening          of   the    appeal      period,    we

dismiss the appeal.         We dispense with oral argument because the

facts    and   legal    contentions           are    adequately          presented     in   the

materials      before    this    court        and    argument       would     not     aid   the

decisional process.



                                                                                    DISMISSED




                                               2